 
 
 
 
 
 
 
 
Exhibit 10.1
 
CAPITAL CITY
 
BANK GROUP,
 
INC.
SUPPLEMENTAL EXECUTIVE
 
RETIREMENT PLAN II
THIS SUPPLEMENTAL
 
EXECUTIVE RETIREMENT PLAN II (the ‘Plan”) was authorized
 
and approved ______________, _____,
by the Board of Directors of Capital City Bank Group, Inc. (hereinafter
 
the “Company”), effective as of January 1, 2020.
 
This Plan is
intended to constitute an unfunded, nonqualified deferred compensation
 
plan for the benefit of certain highly compensated executives
of the Company and its subsidiaries as set forth in Section 301(a)(3)
 
of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”). This Plan is also intended to comply with Section
 
409A of the Internal Revenue Code of 1986, as amended (the
“Code”).
 
To the extent that there
 
are any conflicting provisions, Section 409A shall govern.
 
All references to the “Qualified Plan” of
the Company shall mean the Capital City Bank Group, Inc.
 
Retirement Plan, a defined benefit pension plan qualified under
 
Section
401(a) of the Code, covering the employees of the Company and
 
its subsidiaries.
 
All capitalized terms not defined herein, shall have
the meaning as prescribed under the Qualified Plan.
1.
 
Participation.
 
Only executives who are
 
within a select group
 
of management level or
 
highly compensated and
 
who
are employees of
 
the Company and
 
its subsidiaries shall
 
be eligible for
 
selection by the
 
Board of Directors
 
to participate in
 
this Plan
(“Participant”).
 
Upon selection, the Participant
 
shall execute a Participation
 
Agreement, a form of which
 
is attached hereto as
 
Exhibit
“A” and
 
a Participant
 
Designation of
 
Beneficiary form
 
attached hereto
 
as Exhibit
 
“B.”
 
The Participation
 
Agreement and
 
the
Beneficiary Designation shall be retained by the Company.
2.
 
Supplemental Benefits.
 
The supplemental
 
benefits payable
 
to a
 
Participant under
 
this Plan
 
shall be
 
computed
utilizing the same
 
benefit accrual
 
formula and
 
definitions as
 
set forth in
 
the Qualified
 
Plan, except
 
that the
 
benefit limitation
 
under
Section 415 and
 
the compensation limitation
 
under Section 401(a)(17)
 
shall not apply in
 
the computation of
 
the supplemental benefit
(the “gross
 
supplemental benefits”).
 
The gross
 
supplemental benefits
 
shall be
 
limited to
 
and not
 
exceed 60%
 
of the
 
Participant’s
Average Monthly
 
Compensation without
 
regards to
 
Section 401(a)(17)
 
limitations.
 
Further, the
 
supplemental benefit
 
will equal the
present value of the gross supplemental benefits reduced by the present value
 
of the benefits provided by the Qualified Plan.
 
3.
 
Mid-Career Hires.
 
The Board of Directors, in its sole discretion, may credit a
 
Participant, who was a mid-career hire
by the Company,
 
with additional years
 
of service under
 
this Plan for
 
purposes of determining
 
gross supplemental retirement
 
benefits
in order to compensate such Participant for retirement benefits
 
lost under a prior employer’s pension plan.
 
The Board of Directors may
also, in
 
its sole
 
discretion, choose
 
to offset
 
gross supplemental
 
accrued benefits
 
under this
 
Plan by
 
any retirement
 
benefits accrued
under a
 
prior employer’s
 
pension plan
 
on behal
 
f
 
of a
 
Participant who
 
was a
 
mid-career hire
 
by the
 
Company.
 
Any such
 
credit or
offset made by the
 
Board of Directors
 
shall be made at
 
the time the employee
 
shall be made
 
a Participant and shall
 
be set forth in
 
the
Participation Agreement.
4.
 
Retirement Bene
 
fits. The
 
eligibility and
 
method of
 
determining supplemental
 
retirement benefits
 
for purposes
 
of
retirement benefits
 
shall be
 
the same
 
as determined
 
under the
 
Qualified Plan
 
subject to
 
the limitations
 
and clarifications
 
found in
Section 2 of this Plan.
 
However, the Board
 
of Directors, in its sole discretion,
 
may waive any reduction of benefits
 
due to Early Retirement.
 
Any such credit
or offset made
 
by the Board
 
of Directors shall
 
be communicated
 
in writing to
 
the affected
 
Participant at or
 
prior to the
 
Participant’s
retirement. Payment will be made as a single sum upon the Participant’s
 
retirement.
5.
 
Death Benefits.
 
The eligibility
 
and method
 
of determining
 
supplemental death
 
benefits for
 
purposes of
 
Death
Benefits shall be the same as determined under the Qualified Plan
 
subject to the limitations and clarifications found in Section 2
 
of this
Plan.
 
Payment will be made as a single sum upon the Participant’s
 
death.
6.
 
Disability Benefits
 
.
 
The eligibility
 
and method
 
of determining
 
supplemental disability
 
benefits for
 
purposes of
Disability Benefits
 
shall be
 
the same
 
as determined
 
under the
 
Qualified Plan
 
subject to
 
the limitations
 
and clarifications
 
found in
Section 2 of this
 
Plan. Payment will be
 
made as a monthly
 
annuity for the lifetime
 
of the Participant
 
beginning upon the Participant’s
attainment of Normal Retirement.
7.
 
Separation from
 
Service other
 
than Retirement
 
or Death
 
Benefits.
 
The eligibility
 
and method
 
of determining
supplemental termination
 
benefits for
 
purposes of
 
Termination
 
Benefits shall
 
be the
 
same as
 
determined under
 
the Qualified
 
Plan
subject to
 
the limitations
 
and clarifications
 
found in
 
Section 2
 
of this
 
Plan.
 
Payment will
 
be made
 
as a
 
single sum
 
upon the
Participant’s separation from service.
 
 
 
 
 
 
 
 
8.
 
Change in
 
Control.
 
In the
 
event of
 
a change
 
in control
 
of the
 
Company, the
 
Participant will
 
be credited
 
with an
additional two years
 
of Credited
 
Service for purposes
 
of computation of
 
gross supplemental
 
benefits under
 
this Plan.
 
Supplemental
benefits based
 
upon Normal
 
Retirement shall
 
be payable
 
to the
 
Participant within
 
30 days
 
of the
 
change in
 
control, subject
 
to the
provision of Section 9 regarding specified
 
employees.
 
“Change in Control” shall be defined to
 
include a sale of substantially all of the
assets of
 
the Company,
 
a change
 
in share
 
ownership of
 
greater than
 
50% within
 
a 24
 
-month period,
 
or any
 
other determination
 
of
change in control made by
 
the Board of Directors within
 
the meaning of Section 409A
 
of the Code.
 
Payment will be made as
 
a single
sum upon the change in control.
9.
 
Section 409
 
A.
 
This Paragraph
 
shall apply
 
to the
 
payment of
 
any benefits
 
under this
 
Plan notwithstanding
 
any
provision to the
 
contrary herein.
 
If any provision
 
of this Plan
 
(or any award
 
of compensation
 
or benefits
 
provided under
 
this Plan)
would cause the
 
Participant to
 
incur any additional
 
tax or interest
 
under Section 409A
 
of the Code,
 
the Company shall
 
reform such
provision to comply with
 
Section 409A and
 
agrees to maintain, to
 
the maximum extent practicable
 
without violating Section 409A
 
of
the Code or the
 
original intent and
 
economic benefit to Participant
 
of the applicable provision.
 
The Company shall not
 
accelerate the
payment of any
 
payment hereunder in
 
violation of Section
 
409A of the
 
Code.
 
To the
 
extent required under
 
Section 409A where
 
the
Participant is a
 
“specified employee,” the
 
Company shall delay
 
any payment under
 
this Plan for
 
a period of
 
six (6) months
 
following
Participant’s termination of employment.
 
Any payment of benefits to a Participant on account of termination
 
of this Plan shall comply
with the timing of benefit payments for
 
plan terminations and liquidations in Treasury
 
Regulations. When used in connection
 
with any
payments subject to Section
 
409A required to be made
 
hereunder, the phrase “termination
 
of employment” and correlative terms
 
shall
mean separation
 
from service
 
as defined
 
in Section
 
409A.
 
Unless such
 
payments are
 
otherwise exempt
 
from Section
 
409A, any
reimbursements or in-kind benefits provided
 
under this Plan shall be administered
 
in accordance with Section 409A, such that:
 
(a) the
amount of expenses eligible
 
for reimbursement, or in-kind
 
benefits provided, during one
 
year shall not affect
 
the expenses eligible for
reimbursement or the
 
in-kind benefits provided
 
in any other
 
year; (b) reimbursement
 
of eligible expenses
 
shall be made
 
on or before
December 31
 
of the year
 
following the
 
year in which
 
the expense
 
was incurred;
 
(c) Participant’s
 
right to
 
reimbursement or
 
in-kind
benefits shall not
 
be subject
 
to liquidation or
 
to exchange for
 
another benefit; and,
 
(d) if
 
the payment of
 
any deferred
 
compensation
shall be payable
 
at any time
 
within a period
 
that overlaps two
 
calendar years, payment
 
shall be made
 
in the second
 
of the two
 
years.
 
For purposes of
 
Section 409A, Participant’s
 
right to receive
 
any installment payments
 
pursuant to this
 
Plan shall be
 
treated as a
 
right
to receive a series of separate and distinct payments.
10.
 
Plan Termination.
 
This Plan may
 
be terminated at
 
any time by
 
the Board of
 
Directors. However,
 
all supplemental
retirement benefits accrued
 
under this Plan prio
 
r
 
to termination shall be
 
non-forfeitable except as
 
provided in Section 12
 
herein.
 
Any
offsets from the Qualified Plan shall be based on
 
supplemental retirement benefits accrued through the date
 
of termination of this Plan,
and the supplemental retirement
 
benefits accrued under
 
this Plan as determined
 
by this Section upon
 
Plan termination shall
 
be paid in
a lump sum.
11.
 
Ownership of Assets.
 
Until made available to the
 
Participant or the Participant’s
 
designated beneficiary as provided
herein, all amounts of
 
compensation deferred under this
 
Plan shall remain for
 
all purposes a part
 
of the general funds
 
of the Company
(without being
 
restricted to
 
the provisions
 
of benefit
 
under this
 
Plan) and
 
shall be
 
subject to
 
the claims
 
of the
 
Company’s general
creditors. No person other than the Company shall, by
 
virtue of the provisions of this Plan and any Deferred
 
Compensation Agreement
with a
 
Participant, have
 
any interest
 
in such
 
funds. To
 
the extent
 
that any
 
person acquires
 
a right
 
to receive
 
payment from
 
the
Company under this Plan, such right shall be no greater than the right
 
of any unsecured general creditor of the Company.
12.
 
Forfeiture.
 
Notwithstanding anything herein
 
contained to the
 
contrary, no
 
payment of any
 
then-unpaid installments
of deferred
 
compensation shall
 
be made,
 
and all
 
rights under
 
this Plan
 
of the
 
Participant, the
 
Participant’s designated
 
beneficiary,
personal representatives, heirs,
 
or administrators, or
 
any other person,
 
to receive payments
 
thereof, shall be
 
forfeited if either
 
or both
of the following events shall occur:
A. The Participant
 
shall engage in
 
any activity or
 
conduct which,
 
in the opinion
 
of the Board,
 
is
inimical to the best
 
interests of the Company
 
and is or would
 
be cause for involuntary
 
termination
of the Participant’s employment.
B. After the Participant
 
ceases to be employed
 
by the Company,
 
the Participant shall fail
 
or refuse
to provide advice and counsel to the Company when reasonably requested
 
to do so.
13.
 
Spendthrift Provision.
 
The right of
 
the Participant or
 
any other person
 
to the payment
 
of deferred compensation
 
or
other benefits under
 
this Plan shall
 
not be assigned,
 
transferred, pledged, or
 
encumbered except by
 
will or by the
 
laws of descent
 
and
distribution.
14.
 
No Employment Contract.
 
Nothing contained herein
 
shall be construed
 
as conferring upon
 
the Participant the
 
right
to continue in the employ of the Company as an executive or
 
in any other capacity.
 
 
 
 
 
 
 
 
 
 
 
15.
 
Other Benefit
 
Plans.
 
Any deferred
 
compensation payable
 
under this
 
Plan shall
 
not be
 
deemed “salary”
 
or “other
compensation” to the
 
Participant for the
 
purpose of computing
 
benefits to which
 
he may be
 
entitled under any
 
pension plan or
 
other
arrangement of the Company for the benefit of its employees.
16.
 
Administration.
 
This Plan will be
 
administered by the Board
 
of Directors.
 
The Board may appoint
 
a representative
to handle
 
daily administrative
 
matters.
 
The interpretation
 
of any
 
provisions of
 
this Plan
 
shall rest
 
solely with
 
the Board,
 
and any
decisions or interpretations
 
by the Board
 
as to a
 
Participant’s rights
 
or benefits under
 
this Plan shall
 
be final, binding
 
and conclusive
on all persons
 
for all purposes.
 
No member of
 
the Board shall
 
be liable to
 
any person for
 
any action taken
 
or omitted
 
in connection
with the interpretation
 
and administration
 
of this Plan
 
unless attributable
 
to the Board
 
member’s own
 
willful misconduct
 
or lack
 
of
good faith.
 
Except as
 
otherwise provided
 
herein, the
 
terms used
 
within this
 
Plan shall
 
have the
 
same meaning
 
as those
 
terms used
under the Qualified Plan.
17.
 
Binding Effect.
 
The terms and provisions
 
of this Supplemental Executive
 
Retirement Plan shall supersede
 
any prior
Supplemental Executive Retirement
 
Plans in which
 
the Participant participates
 
and shall be
 
binding upon and
 
inure to the
 
benefit of
the Company,
 
its successors
 
and assigns,
 
and the
 
Participant and
 
the Participant’s
 
designated beneficiary,
 
personal representatives,
heirs, and administrators.
18.
 
Governing Law.
 
This Plan shall be governed by the laws of the state of Florida.
IN WITNESS WHEREOF,
 
this Plan has been executed by the duly authorized officers
 
of the Company on the ___day of
_______________, 2020 to be effective as of the 1st
 
day of January 2020.
 
Capital City Bank Group, Inc.
By:
 
Name:
 
______________
Title:
 
Witnesses:
 
(Print name) __________________ (Print
 
name)___________________
 
 